DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-13 and 15-20	Pending
Claim 14			Missing (See below).
Prior Art Reference:
Cosenza et al.		USPAP 2002/0031415 A1

Claim Objections
Claim 13 is objected to because of the following informalities:  claim depends on itself, Examiner believes it should depend from claim 12.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  claim is missing, Examiner suggests cancelling the claim.  Appropriate correction is required.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosenza et al. (USPAP 2002/0031415 A1).

Regarding claim 1, Cosenza discloses a fastener (abstract) comprising:
a nut (40) comprising a body (41), a first end (fig. 1), and a second end (fig. 1), wherein the body (41) comprises an internally threaded bore (33) having a first diameter (fig. 1), and the second end (fig. 1) comprises a head (44) comprising a wrenching surface (43), and a bore (46) comprising a second diameter (fig. 1), wherein the first diameter (fig. 1) is different from the second diameter (fig. 1);
a bolt (20) comprising a bolt head (24), a first threaded portion (22), a second threaded portion (22), and a non-threaded portion (around groove 28; fig. 1), wherein the non-threaded portion (around groove 28; fig. 1) is disposed between the first threaded portion (22) and the second threaded portion (22), and wherein the first threaded portion (22) comprises different dimensions (fig. 1) than the second threaded portion (22); and
a sleeve (30) disposed between the bolt head (24) and the nut (40);
wherein the bolt (20) passes through the sleeve (30) and the nut (40).

Regarding claim 2, Cosenza discloses the fastener of claim 1, wherein the bolt (20) further comprises a groove (28) disposed between the non-threaded portion (around groove 28; fig. 1) and the second threaded portion (22).

Regarding claim 3, Cosenza discloses the fastener of claim 2, wherein the groove (28) comprises a first wall (fig. 1) and a second wall (fig. 1).

Regarding claim 4, Cosenza discloses the fastener of claim 3, wherein the first wall (fig. 1) is generally planar and the second wall (fig. 1) extends at an angle from the first wall (fig. 1).

Regarding claim 7, Cosenza discloses the fastener of claim 1, wherein the nut (40) further comprises a shoulder (fig. 1) separating the internally threaded bore (33) and the bore (46) of the head (44).

Regarding claim 8, Cosenza discloses the fastener of claim 7, wherein the shoulder (fig. 1) operatively stops the bolt (20) from advancing beyond a predetermined position.

Regarding claim 9, Cosenza discloses the fastener of claim 1, further comprising a drive nut (50) comprising a bore (fig. 3) and an engaging surface (56) operatively contacting the wrenching surface (43).

Regarding claim 17, Cosenza discloses a method (¶ [0053], figs. 11-12) comprising:
a blind fastener (fig. 1) comprising a bolt (20), the bolt (20) comprising a first threaded portion (22), a second threaded portion (22), and a non-threaded portion (around groove 28; fig. 1), wherein the non-threaded portion (around groove 28; fig. 1) is disposed between the first threaded portion (22) and the second threaded portion (22), and wherein the first threaded portion (22) comprises different dimensions (fig. 1) than the second threaded portion (22);
breaking off (fig. 6) the bolt (20) when the non-threaded portion (around groove 28; fig. 1) is exposed; and
wherein the installed fastener (fig. 6) after breaking off the bolt (20) comprises a recess-free, flush surface (fig. 6).

Regarding claim 18, Cosenza discloses the method of claim 17, further comprising grasping the first threaded portion (22) and applying force to the first threaded portion (22) until breaking of the bolt (20).

Regarding claim 19, Cosenza discloses the method of claim 18, further comprising providing a drive nut (50), wherein the blind fastener (fig. 1) further comprises a nut (40), and wherein the drive nut (50) interfaces with the nut (40).

Regarding claim 20, Cosenza discloses the method of claim 18, further comprising providing an installation tool (50) comprising a head (56), wherein the blind fastener (fig. 1) further comprises a nut (40), and wherein the head (56) interfaces with the nut (40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cosenza et al. (USPAP 2002/0031415 A1).

Regarding claim 5, Cosenza discloses the fastener of claim 4, except for wherein the angle is between generally twenty-five degrees and forty degrees.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the angle is between generally twenty-five degrees and forty degrees limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 6, Cosenza discloses the fastener of claim 4, except for wherein the angle is generally thirty degrees.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the angle is generally thirty degrees limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 11, Cosenza discloses a fastener (abstract) comprising:
a nut (40), a bolt (20), a sleeve (30), and a drive nut (50), wherein the drive nut (50) comprises a knurled surface (surface of 56) that interfaces with the nut (40),
wherein the drive nut (50) comprises a stop feature (56) that prevents the bolt (20) from advancing beyond a predetermined positon, and
wherein the bolt (20) comprises a non-threaded portion (around groove 28; fig. 1) that is operatively exposed during installation (fig. 2).
Examiner notes that Cosenza does not explicitly disclose wherein the drive nut comprises a knurled surface that interfaces with the nut. However, it would have been an obvious matter of design choice wherein the drive nut comprises a knurled surface that interfaces with the nut, as Applicant has not disclosed that it solves any stated 

Regarding claim 12, Cosenza discloses the fastener of claim 11, wherein the nut (40) comprises an engaging surface (43) that interfaces with the knurled surface (surface of 56).

Regarding claim 13, as best understood by Examiner, Cosenza discloses the fastener of claim 13, wherein the engaging surface (43) is free of recesses or protrusions (fig. 1).

Regarding claim 15, Cosenza discloses the fastener of claim 11, wherein the bolt (20) operatively breaks off (fig. 6) at the non-threaded portion (around groove 28; fig. 1) during installation.

Regarding claim 16, Cosenza discloses the fastener of claim 15, wherein the non-threaded portion (around groove 28; fig. 1) further comprises an annular break groove (28) that operatively provides a weakened portion for fracturing the bolt (20) at a desired position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rsd